Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 1 of 9 PageID #: 111




                                                                    SP_000582
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 2 of 9 PageID #: 112




                                                                    SP_000583
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 3 of 9 PageID #: 113




                                                                    SP_000584
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 4 of 9 PageID #: 114




                                                                    SP_000585
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 5 of 9 PageID #: 115




                                                                    SP_000586
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 6 of 9 PageID #: 116




                                                                    SP_000587
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 7 of 9 PageID #: 117




                                                                    SP_000588
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 8 of 9 PageID #: 118




                                                                    SP_000589
Case 1:18-cr-00433-LDH-RLM Document 20-8 Filed 03/26/19 Page 9 of 9 PageID #: 119




                                                                    SP_000590
